Citation Nr: 1821718	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  13-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the RO. 

The Veteran testified at a Board video-conference hearing in September 2016 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

The Board remanded the appeal in May 2015 and June 2017 for further development of the record. The development has been completed and the case has been returned to the Board for appellate disposition.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. In light of the favorable decision with regard to the claim, no further discussion of the duties to assist and notify is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

With resolution of the doubt in his favor, the Veteran has PTSD that onset due to in-service stressors.



CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C. §§ 1110, 1154 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor. 38 C.F.R. § 3.304(f). If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3). "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id. The list of examples of such an event or circumstance specifically includes incoming mortar, rocket, and sniper fire. Id. 
 
The Veteran contends that he served as a helicopter mechanic and machine gunner/crew chief and that he and his helicopter crewmates were always subject to ground fire from enemy forces. He reported that he was engaged in fierce fighting and witnessed a lot of wounded and dying soldiers in the battle fields in Plei Ku, Nha Trang, Qui Nhon and Dak. 

Service personnel records show that the Veteran's military occupational specialty was helicopter mechanic and he had service in Vietnam. For his service he was awarded various decorations, including the Air Medal with seven oak leaf clusters. Service treatment records contain no documentation of complaints of or treatment for an acquired psychiatric disorder. His September 1968 Report of Separation examination reflects that psychiatric clinical evaluation was normal. 

A July 2010 VA treatment record reflects that the Veteran sought to establish care with the VA medical center. On examination, an assessment of depression was rendered. It was documented that the Veteran's mood was stable on Fluoxetine.

A July 2011 VA treatment record documents the Veteran's report of having anger outbursts when he encountered miscellaneous difficulties. The Veteran reported that he had a problem with anger for the past 25 years. His anger outbursts occurred approximately every six to eight weeks and usually occurred when he was alone working. He denied having any problems when he was out in public and stated that most of his anger was directed at himself or his wife for no reason. He denied involvement in physical altercations and reported his outbursts were all verbal. The PTSD screen test was negative.

A March 2012 VA mental health clinic social work individual treatment note reflects that the Veteran received counseling for complaints of depression and anger. The Veteran admitted that most of his anger was directed at his wife and acknowledged that he needed to control his behaviors. He complained of multiple stressors and minimal coping tools to manage his stress. The Veteran admitted to ruminating about his money problems all the time. The Veteran was counseled on tools to cope with anger and identified behaviors which might help reduce explosive outbursts and defensive behaviors.

An April 2012 VA mental health clinic social work individual treatment note reflects that the Veteran received counseling for anger management and mild depression. The Veteran admitted that financial problems were the major cause of his anger. He felt overwhelmed by his significant credit card debt. He was counseled on ways to manage anger and stress.

A January 2013 private psychiatric evaluation reflects that the Veteran presented for help in the management of his psychiatric symptoms. He reported that he and his family had noticed a personality change since his return from Vietnam, because he had become increasingly irritable and moody and attributed those symptoms to his experiences in Vietnam. He reported that his main psychiatric symptoms were irritability and anger which had led to occupational problems, failed relationships and general disturbance of social functioning as people did not want to associate with him because of his anger outbursts.

He reported that he was drafted at the age of 23 and served for one year. He had no reports of personal injury. He reported that he had received the Bronze Star and stated his trauma was his experiences in Vietnam. He reported that in Vietnam he served as a helicopter door gunner and had over 800 hours in the air. He stated that after returning from service in Vietnam, he had nightmares and reexperiencing phenomenon of his experiences during Vietnam.

He complained of chronic anxiety that onset due to his experiences in Vietnam. He also complained of PTSD symptoms that had been present for more than three months. 

He had been married four times and had two boys. His employment history varied but mainly he was a tradesman, laborer and fireman. He had been receiving psychiatric care at the VA for approximately one year for anger management. He was able to develop and maintain friendships and intimate relationships but got into frequent confrontations. He had been arrested four times for various infractions, notably, stealing tires. Reported PTSD symptoms included difficulty concentrating, exaggerated startle response, hypervigilance, irritability, anger outbursts, sleep disturbances and flashbacks. On examination, the Axis I diagnosis was prolonged PTSD. The psychiatrist indicated that the Veteran's PTSD caused mild impairment and was manifested by some mild symptoms, but he generally functioned pretty well and had some meaningful interpersonal relationships.

The August 2013 Report of VA PTSD examination reflects that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria. The psychologist indicated that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis. The psychologist also indicated that the Veteran did not have any other mental disorder that confirmed with the DSM-IV criteria.

The Veteran had been married to his fourth wife for approximately 26 years and had two sons. He reported that he previously worked as a fireman and in sales. He also had owned a horse racing business for approximately 20 years, but in 1978  declared bankruptcy.

His claimed stressors, his experiences in Vietnam, met criterion A for a PTSD diagnosis. However, his traumatic experiences were not persistently reexperienced (Criterion B), there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (Criterion C) and there were no persistent symptoms of increased arousal (Criterion D). Thus, the Veteran did not meet the full criteria for PTSD. As a diagnosis of PTSD was not rendered, an opinion as to etiology could not be offered. The psychologist stated that the Veteran's anger/anger outburst was not a mental illness and was not a separately diagnosed disorder. Evidence of depression or anxiety was not found on examination.

Additional records from the Veteran's treating psychiatrist document the treatment the Veteran received for his diagnosed PTSD. An October 2016 statement from the Veteran's treating psychiatrist reports a link between the Veteran's experiences in Vietnam and the emergence of a PTSD syndrome. The psychiatrist states that the Veteran has never been diagnosed with a major depression and only carries a diagnosis of PTSD. The psychiatrist reports that any depression experienced by the Veteran is a comorbidity with his primary PTSD diagnosis which originated from his experience in Vietnam.

The September 2017 Report of VA PTSD examination reflects that the Veteran does not have a diagnosis of PTSD that conforms to the DSM-5 criteria. The psychologist indicated that the Veteran's symptoms did not meet the criteria for a PTSD diagnosis. However, the diagnosis of unspecified anxiety disorder was rendered.

The Veteran reiterated his occupational and social history as noted above, and that he worked various jobs over the years, including in a heating and air conditioning business owned by his brother and sheet metal company owned by friends, a self-owned horse business, roofing business owned by his brother-in-law, salesman, firefighter and electrician. He reported that after he retired he sought treatment at the VA.

His reported stressor, exposure to Vietnam war/war zone hostility, met criterion A, i.e., it was adequate to support a diagnosis of PTSD. The stressor was related to the Veteran's fear of hostile military or terrorist activity. The examiner indicated that the Veteran experienced a traumatic event (Criterion A); had recurrent distressing dreams of the traumatic event (Criterion B); and, avoided external reminders that aroused distressing memories, thoughts or feelings about the traumatic event (Criterion C). However, the Veteran did not exhibit negative alteration in cognitions and mood associated with the traumatic event (Criterion D). The Veteran did exhibit marked alterations in arousal and reactivity associated with the traumatic event in that displayed irritable behavior and angry outbursts, hypervigilance and sleep disturbance (Criterion E). The duration of the disturbance was longer than one month (Criterion F) and the disturbance caused clinically significant distress or impairment in social /occupational functioning (Criterion G). Finally, the examiner indicated that the disturbance was not attributable to the physiological effects of a substance or another medical condition (Criterion H).

On reviewing the claims file, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD pursuant to DSM-5. In addition, the examiner opined that the Veteran's diagnosed unspecified anxiety disorder was less likely as not caused by his military service, explaining that the Veteran had been exposed to other stressors subsequent to service and did not start seeking mental health treatment until after his retirement.

The Board has considered the opinions of the VA examiners in August 2013 and September 2017. The VA examiners found that the Veteran did not have a diagnosis of PTSD that conforms to the DSM-IV or DSM-5 criteria and opined that his diagnosed unspecified anxiety disorder was less likely as not caused by his military service. In the September 2017 VA examination, however, the examiner did indicate that the Veteran's reported stressor, exposure to Vietnam war/war zone hostility, was adequate to support a diagnosis of PTSD.

In the January 2013 evaluation report and an October 2016 statement, the Veteran's treating psychiatrist concluded that the Veteran did meet the criteria for a diagnosis of PTSD and that his PTSD originated from his experience in Vietnam. Although the "treating physician" rule which accords dispositive probative value to such an opinion is not applicable in VA law, it nonetheless requires that VA consider the physician's opinion. 

The treating psychiatrist's opinions are informed and responsive to this inquiry. Given the Veteran's claimed stressor was related to his fear of hostile military or terrorist activity, was consistent with the places, types and circumstances of his service and the VA examiner psychiatrist confirmed that the stressor was adequate to support a diagnosis of PTSD, the Board finds the evidence to be in relative equipoise in showing that the Veteran has current PTSD that had its clinical onset due to events experienced during his period of service. In such cases, reasonable doubt is resolved in the Veteran's favor and service connection for PTSD is warranted.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

 
ORDER

Service connection for PTSD is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


